PER CURIAM.
We affirm the trial court’s denial of Appellant’s successive motion for post-conviction relief. We note that Appellant’s most recent motion addresses the same argument and alleged facts previously pled and which this court rejected in Weeks v. State, 49 So.3d 751 (Fla. 1st DCA 2010). Furthermore, in our case number 1D11-1052, which addressed another of Appellant’s post-conviction motions in this case, this court issued an order warning Appellant that the filing of any further procedurally-barred challenges to his conviction and sentence may result in imposition of sanctions by this court pursuant to section 944.279, Florida Statutes. Appellant’s motion below in this case was improperly successive and this appeal is likewise improper.
Accordingly, we direct the clerk of this court to forward a certified copy of this opinion to the appropriate correctional institution for the imposition of disciplinary proceedings against Appellant, in accordance with section 944.279, Florida Statutes (2004).
We also direct the Clerk of this court not to accept any pleadings, petitions, motions, documents, or other filings submitted by Appellant relating to Santa Rosa County Case number 1983-1-534 unless such filings are signed by a member in good standing of The Florida Bar.
AFFIRMED. Certified Opinion FORWARDED to the Department of Corrections.
WOLF, THOMAS, and MARSTILLER, JJ., concur.